Citation Nr: 1442954	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for influenza, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a vasovagal attack with asystole (a fainting disorder), to include as secondary to herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a respiratory disorder (claimed as granulomatous disease).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.  His service included service in the Republic of Vietnam from November 1967 to September 1968.

These claims come before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue(s) of entitlement to service connection for a lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of for hepatitis, a fainting disorder, a psychiatric disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hepatitis.

2.  The evidence received since the March 2002 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not include a current diagnosis of influenza, or residuals of influenza.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that found that evidence was not submitted sufficient to reopen a claim of entitlement to service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received to reopen the claim for service connection for hepatitis.  38 C.F.R. § 3.156 (2013).

3.  A current disorder associated with influenza was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (20132).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A July 2008 letter fully satisfied the duty to notify provisions.  This letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  As indicated below, the remaining new and material evidence claim is being reopened, and any deficiencies in this regard are harmless.

Regarding the duty to assist, the VA obtained the Veteran's service treatment records, VA medical records, and VA examination reports.  The Veteran underwent general medical VA examination in 2010.  The examination reports include interviews and physical examination of the Veteran, and where relevant, include opinions with relevant supporting rationales.  As such, the examination is adequate for the adjudication of the issue addressed below.  

A VA examination singularly addressing entitlement to service connection for influenza was not provided.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination must be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Here, there is evidence of a diagnosis of influenza within one year of discharge from service; however, as discussed below, there is no evidence of a current diagnosis of influenza or residuals of influenza.  Also, the Veteran has not described any current symptoms related to his in-service influenza.

Given the Board's favorable disposition of the claim to reopen a claim for service connection for hepatitis, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).   New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Veteran was initially denied entitlement to service connection for hepatitis in a December 1970 rating decision.  The rating decision noted the Veteran service medical records did not include a diagnosis of hepatitis, and that his discharge examination was negative.  The rating decision noted that the Veteran was treated for hepatitis in September 1970.  A claim to reopen a claim of entitlement to service connection for hepatitis was denied by the RO in an August 1983 rating decision, due to a lack of new and material evidence.  Again in a March 2002 rating decision, the RO denied the Veteran's claim to reopen, finding that the Veteran had an acute episode of hepatitis in 1970 without chronicity or recurrence.  The Veteran filed a notice of disagreement with this decision in July 2002, but did not file a timely substantive appeal after receiving a March 2003 statement of the case.  As the Veteran did not perfect an appeal the March 2002 decision, and the decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence of record prior the March 2003 statement of the case included service treatment records, a September 1970 hospitalization record which noted a diagnosis of "hepatitis," and a VA examination that noted a history of hepatitis with no current diagnosis.  

Evidence of record since the March 2003 statement of the case included a September 2007 hepatitis test which showed antibodies for hepatitis A and B, September 2008 record that noted the Veteran had elevated liver enzymes, a November 2007 ultrasound which showed no evidence of hepatic disease, and a an article from the Centers for Disease Control which explains the different types of hepatitis and their incubation periods.  The Veteran's representative argued that the Veteran likely developed hepatitis A and B in service, given that he was diagnosed with hepatitis two months after his discharge.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the last final denial, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's representative's statements regarding his onset of symptoms and the medical records which indicate elevated liver enzymes and positive antibody tests are "material" evidence of an in-service onset or contraction of hepatitis.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for hepatitis are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam War Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3 .307(a)(6)(iii).  In this case, the Veteran's DD Form 214 and service records reflect that the Veteran's active duty service included service in the Republic of Vietnam..  Hence, the Veteran is presumed to have been exposed to herbicides including Agent Orange during his active duty service.  This presumption is not rebutted by any evidence to the contrary.

In instances where a veteran is shown or presumed to have been exposed to herbicide agents during service, service connection may be granted on a presumptive basis for the diseases listed under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases presumptively associated with Agent Orange exposure do not include influenza.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the regulations governing presumptive service connection are not the sole method for showing a nexus to service.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has filed a claim of entitlement to service connection for influenza, and has indicated his belief that it was due to his exposure to Agent Orange.  As noted, influenza is not a disease presumptively associated with exposure to Agent Orange.  The Board also finds that there is no evidence of a current diagnosis of influenza or residuals of influenza.

The record contains a January 1971 hospital summary which noted that the Veteran had complaints of weakness and malaise for several months prior to hospitalization.  He reported that he had been diagnosed with hepatitis in September 1970.  He also reported a hacking cough for the prior two or three weeks.  After testing and cultures, the Veteran was diagnosed with influenza.  He spent seven days in the hospital during this diagnosis and treatment.  A chest x-ray from September 1975 was noted to be negative.

In November 2001, the Veteran sought treatment for nasal congestion, cough, chills and night sweats.  He stated that he thought he had "the flu."  He was assessed with mild rhinitis with a questionable viral etiology.  

Virtual VA treatment records for the Veteran include treatment records ranging from 2007 to 2013.  There is no indication of a diagnosis of influenza or residuals of influenza in the treatment records.  The Veteran filed his claim of entitlement to service connection in May 2008.  

In May 2010, the Veteran was afforded a VA general medical examination.  Although this examination included an overall health examination and addressed several of his claimed disabilities, there was no diagnosis of influenza or residuals of influenza.  There is also no indication the Veteran complained of influenza or residuals of influenza.

The Veteran's June 2014 informal hearing presentation did not provide any specific argument for entitlement to service connection for influenza.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of headaches, that he is competent to testify as to the presence of the disorder. See Layno v. Brown, 6 Vet. App. 465 (1994).  

Here, the Board notes that the Veteran is competent to describe the symptoms he experiences currently and experienced in the past.  The Veteran has accurately noted that he was treated for influenza in 1971, within a year of his discharge from service.  The Veteran has not described residuals of this 1971 influenza and has not reported that he has been diagnosed with influenza during his current claim on appeal (filed May 2008).  

In short, there is no lay or medical evidence of record which demonstrates that the Veteran was diagnosed with influenza or a residual thereof throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."). 

Accordingly, the Board finds that it must deny service connection for influenza, to include as due to exposure to herbicides, as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303 Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for hepatitis is reopened.

Entitlement to service connection for influenza is denied.


REMAND

Hepatitis

Treatment records reveal that the Veteran was diagnosed with "hepatitis" in September 1970.  The Veteran argues that as he was diagnosed with hepatitis within two months of separation from service, it is likely he developed or contracted hepatitis during his service.  

VA treatment records show that during the period on appeal the Veteran was found to have elevated liver enzymes and positive antibodies for hepatitis A and B.  He had a negative hepatitis C antibody test, but the physician suggested retesting in the future.  The Veteran was also noted to have used cocaine in the past. 

On remand, the Veteran should be afforded a VA examination to determine if the Veteran currently has hepatitis or residuals of hepatitis, and if so, the etiology of any diagnosis.

Fainting disorder

The record contains a January 1971 hospital summary where the Veteran was diagnosed with influenza and vasovagal attack with asystole.  He was also noted to have a recent diagnosis of hepatitis.

In his June 2014 informal hearing presentation, the Veteran's representative noted that the Veteran had an ongoing history of fainting/vasovagal attacks and that healthcare providers were looking into a neurological cause.  The available records and virtual records do not include information on ongoing fainting complaints or neurological testing.  On remand, a request of additional treatment records should be made.  If treatment records or a current diagnosis are found, then the Veteran should be afforded a VA nexus examination.

Psychiatric disorder

The Veteran has filed a claim of entitlement to service connection for PTSD.  His claimed stressor of service during enemy attacks in Vietnam has been affirmed.  The Veteran was afforded a VA PTSD examination in February 2009.  He was noted to have some symptoms of PTSD, but he did not meet the full criteria for a diagnosis of PTSD.  He also did not meet the criteria for any other psychiatric diagnoses.

Treatment records since the February 2009 examination include group therapy records from 2010, and a September 2013 social worker's note that the Veteran was seen in mental health treatment for a diagnosis of depression.  The Board was unable to find the mental health record diagnosing depression in the virtual records.

Ongoing treatment records should be obtained from the VA, and any private providers, to determine if the Veteran has a current (since May 2007) diagnosis of a psychiatric disorder.  If evidence shows he was diagnosed with a psychiatric disorder, then he should be afforded a VA nexus examination.

Reparatory disorder

In September 1970, shortly after discharge from service, the Veteran was diagnosed with inactive granulomatous disease.  The January 1971 hospital report indicated that the Veteran's episode of vasovagal attack with syncope may be related to granulomatous disease.  In February 1972, he was assessed with an upper respiratory infection.

VA treatment records include a May 2010 chest x-ray showing changes related to old granulomatous disease with no acute abnormality seen.  An April 2002 portable chest x-ray could not exclude early interstitial disease.

Given the proximity in time between the Veteran's diagnosis of granulomatous disease and his discharge from service, as well as indications of ongoing x-ray evidence of possible lung disease, the Veteran should be afforded a VA examination.  The examination should address whether the Veteran has a current respiratory disease or chronic residuals of granulomatous disease, and provide a nexus opinion for any diagnosed disease.

Additionally, the virtual records do not include an updated Supplemental Statement of the Case (SSOC) for all of the remanded issues from the RO after the addition of pertinent virtual records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment a fainting disorder/vasovagal attacks (to specifically include neurological treatment and testing noted in his June 2014 informal hearing presentation), a psychiatric disorder (to specifically include any diagnosed disorder since 2007), a respiratory disorder, and hepatitis/residuals of hepatitis.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, not already of record.  All outstanding VA treatment records should be associated with the Veteran's claims file.  If identified records cannot be obtained, inform the Veteran and his representative of actions taken by the VA.

2.  Schedule the Veteran for a VA examination to address his claim of entitlement to service connection for hepatitis.  The claims file and access to virtual records must be made available to the examiner.  After a review of the records, interview of the Veteran, and completion of any necessary testing, the examiner should address the following questions:

(a) What type of hepatitis did the Veteran likely receive treatment for in September 1970?

(b) Does the Veteran currently have an active hepatitis infection? Does he currently have residuals of a prior hepatitis infection?

(c) For any diagnosed hepatitis disease or residuals of a hepatitis infection, is it at least as likely as not (a 50/50 probability or greater) that the Veteran's hepatitis is due to or his infection began in service?

Provide a complete rationale/explanation for all opinions provided.

3.  Schedule the Veteran for a VA examination to address his claim of entitlement to service connection for a respiratory disorder/granulomatous disease.  The claims file and access to virtual records must be made available to the examiner.  After a review of the records, interview of the Veteran, and completion of any necessary testing, the examiner should address the following questions:

(a) Does the Veteran have a current respiratory disorder(s)? Please list all current disorders.  In this claim, the Board considers a current disability to be any disability diagnosed since May 2007.

(b)  Does the March 2010 x-ray showing changes related to old granulomatous disease reveal a current respiratory/pulmonary disorder related to his September 1970 diagnosis of granulomatous disease?  What are the symptoms associated with old granulomatous disease?

(c) If the Veteran has any current diagnos(es) of a respiratory disorder, then is it at least as likely as not (a 50/50 probability or greater) that his current respiratory disorder began in or was caused by his active service?  The Board concedes that the Veteran was exposed to herbicides in service.

Provide a complete rationale/explanation for all opinions provided.

4.  If treatment records are received that show a diagnosis of or treatment for complaints of a fainting disorder/vasovagal attacks, then schedule the Veteran for a VA nexus examination in relation to his claim for service connection for a fainting disorder.

5.  If treatment records are received that show a diagnosis of a psychiatric disorder, then schedule the Veteran for a VA nexus examination.

6.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  The RO should additionally address all records added to the claims file since the October 2009 Statement of the Case.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


